DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 5-7, 25, 32, 35-36, and 116-119) in the reply filed on 05 October 2022 is acknowledged.
Claims 60, 83, 86-90, and 96 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 October 2022.
	Claims 1, 5-7, 25, 32, 35-36, and 116-119 are under current consideration.

Claim Objections
Claim 35 is objected to because of the following informalities: the word “a” should be added between the words “subject” and “composition” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-7, 25, 32, 35-36, and 116-119 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim(s) recite(s) instructing to administer olanzapine transdermally in an amount greater than about 2 mg and less than about 8 mg, which is instructing, which is a certain method of organizing human activity, specifically managing personal behavior or relationships or interactions between people, more specifically teaching or following instructions, which is an abstract idea. See MPEP 2106.04(a) and 2106.04(a)(2)(II)(C).  This judicial exception is not integrated into a practical application because the claimed invention merely requires instructing with no additional claim elements besides the judicial exception.  The claim recitations of amounts, plasma concentrations, and other properties/recitations relating to the administration are merely subjects of the instructing. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention merely requires instructing with no additional claim elements besides the judicial exception.  It is noted that the broadest reasonable interpretation of the claims covers both an unpatentable abstract idea (i.e., instructing) as well as patentable subject matter (i.e., administering), and thus the claims as a whole are unpatentable.  See, e.g., MPEP 2106(II).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “highly emetogenic cancer chemotherapy” in claim 32 is a relative term which renders the claim indefinite. The term “highly emetogenic cancer chemotherapy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what degree of emetogenicity is required for it to be “high” (i.e., how high?), and thus the claim is indefinite.
Claim 36 recites the limitation "the oleic acid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5-7, 25, 32, and 116-119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Tran (GB 2 305 860 A; published 23 April 1997).
Van Tran discloses a method for treating emesis comprising administering to a mammal in need of such treatment an effective amount of olanzapine (claim 1) wherein the emesis is associated with chemotherapy (claim 3) wherein the effective amount is from about 1-20 mg per day (claim 12) wherein mammal includes human (page 7 lines 8-9) wherein treating includes prophylaxis (i.e., preventing) or amelioration or elimination of the condition (page 7 lines 9-12) wherein a composition may be a gel or suspension for transdermal delivery (page 10 lines 1-5) wherein an effective amount of olanzapine may provide relief from even severe emesis (page 2 lines 14-16).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Van Tran as discussed above and to prevent emesis associated with chemotherapy, even severe emesis, by transdermally administering to a human in need thereof an effective amount of about 1-20 mg per day of olanzapine, with a reasonable expectation of success.  Such amount range of about 1-20 mg overlaps the claimed range of about 2-8 mg, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claims 5-7, 25, and 117-119, such claimed plasma concentration properties, sedation property, AUC properties, and Cmax properties are presumed to be inherent in the method of Van Tran as discussed above given that such method and the claimed method are substantially identical as discussed above, and given that overlapping ranges such as the overlapping ranges of olanzapine of Van Tran as discussed above and the claimed ranges are expected to exhibit the same properties.  See MPEP 2112 and 2155.05(I).
Regarding claim 116, such amount range of about 1-20 mg as discussed above overlaps the claimed range of about 2-6 mg, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Claim(s) 1, 5-7, 25, 32, 35-36, and 116-119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Tran as applied to claims 1, 5-7, 25, 32, and 116-119 above, and further in view of Gordon (US 2007/0148218 A1; published 28 June 2007).
Van Tran is relied upon as discussed above.
Van Tran does not disclose a composition or oleic acid as in claims 35-36.
Gordon discloses olanzapine containing transdermal drug delivery compositions (title) that are suitable for transdermal delivery of olanzapine (paragraph [0004]) wherein the compositions can be applied to the skin of a patient for a period of time sufficient to produce the desired therapeutic result such as about 1-7 days and are able to provide a sustained release of olanzapine without the concerns of patient compliance associated with many other forms of drug delivery (paragraph [0007]) wherein the amount of olanzapine therein can be varied according to the particular condition to be treated (paragraph [0012]) wherein an example transdermal drug delivery composition comprises about 10.6 wt% olanzapine, about 63.7 wt% acrylate copolymer, about 8.6 wt% isopropyl myristate, and about 17.2 wt% oleic acid (Example 1; see calculations below) wherein the acrylate copolymer is a pressure sensitive adhesive (paragraph [0013]).
Example 1 of Gordon includes a solvated olanzapine stock solution containing 140g solvent and 5.41g olanzapine, resulting in about 3.72 wt% olanzapine.  A mixed excipient stock solution contains 13.3161g oleic acid, 6.6597g isopropyl myristate, and 3.2998g olanzapine, for a total of 23.2756g, and thus about 57.21 wt% oleic acid, about 28.61 wt% isopropyl myristate, and about 14.18 wt% olanzapine.  The final composition contains 2.728g acrylate copolymer, 7.2703g of the solvated olanzapine stock solution which is mostly heated away leaving only about 3.72 wt% left which is olanzapine equaling 0.2705g olanzapine, and 1.2857g of the excipient stock solution of which 57.21 wt% is oleic acid equaling 0.7355g oleic acid, 28.61 wt% is isopropyl myristate equaling 0.3678g isopropyl myristate, and 14.18 wt% is olanzapine equaling 0.1823g olanzapine.  The final composition with solvent heated away totals 4.2842g, of which 0.4528g is olanzapine (i.e., 0.2705g + 0.1823g) equaling about 10.6 wt%, 2.728g is acrylate copolymer equaling about 63.7 wt%, 0.3678g is isopropyl myristate equaling about 8.6 wt%, and 0.7355g is oleic acid equaling about 17.2 wt%.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Van Tran and Gordon by using some of the composition of Example 1 of Gordon to transdermally deliver an amount of olanzapine of about 1-20 mg per day as in the method of Van Tran as discussed above using the method of Van Tran as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use a composition already known to be effective in transdermally delivering an amount of olanzapine appropriate for the particular condition to be treated and which can be applied to the skin of a patient for a period of time sufficient to produce the desired therapeutic result and to provide a sustained release of olanzapine without the concerns of patient compliance associated with many other forms of drug delivery, as suggested by Gordon.
Regarding claim 36, the composition of Gordon as discussed above used in the method of Van Tran in view of Gordon as discussed above is the same as in the claimed composition and thus both compositions necessarily exhibit the same properties such as formation of an association complex via proton transfer between the olanzapine and the oleic acid as claimed given that identical compositions necessarily have identical properties per MPEP 2112.01(II).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617